        Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ROBERT F., et al.,

                               Plaintiffs,

         -against-                                            5:18-CV-00594 (LEK/ATB)

NORTH SYRACUSE CENTRAL
SCHOOL DISTRICT, et al.,

                               Defendants.


                          MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         Plaintiffs Robert F. and April F. on behalf of themselves and their minor son, G.F., bring

this action against defendants North Syracuse Central School District and the North Syracuse

Board of Education (together, “Defendants”), alleging discrimination on the basis of disability in

violation of § 504 of the Rehabilitation Act, 42 U.S.C . § 794. Dkt. No. 1 (“Complaint”).

         Presently before the Court is Defendants’ motion to exclude the expert reports and

testimony of Plaintiffs’ experts, Dr. Andy Lopez-Williams, Dr. Alison Schonwald, and Dr.

Kenneth Reagles. Dkt. Nos. 92 (“Motion”); 92-1 (“Defendants’ Memorandum”); 92-5 (“Lopez-

Williams Report”); 92-7 (“Schonwald Report”); 92-8 (“Reagles Report”); 95 (“Opposition”); and

99 (“Reply”). For the reasons that follow, Defendants’ motion is granted in part and denied in

part.

II.      BACKGROUND
       Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 2 of 11




        A detailed account of this case’s facts and procedural history can be found in the Court’s

August 12, 2021 summary judgment decision, Dkt. No. 100 (“August 2021

Memorandum-Decision and Order”).

III.    LEGAL STANDARD

        Under Rule 702 of the Federal Rules of Evidence, the Court is charged with a

“gatekeeping” obligation with respect to expert testimony. Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The trial judge must ensure “that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.” Id. Rule 702

provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based on
               sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

Fed. R. Evid. 702. “To determine whether a witness qualifies as an expert, courts compare the

area in which the witness has superior knowledge, education, experience, or skill, with the

subject matter of the proffered testimony.” United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d

Cir. 2004). “Generally speaking, expert qualifications are liberally construed.” Rondout Valley

Cent. Sch. Dist. v. Coneco Corp., 321 F. Supp. 2d 469, 474 (N.D.N.Y. 2004) (citations omitted).

        “Under Daubert, factors relevant to determining reliability include the theory’s testability,

the extent to which it has been subjected to peer review and publication, the extent to which a

technique is subject to standards controlling the technique’s operation, the known or potential



                                                  2
      Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 3 of 11




rate of error, and the degree of acceptance within the relevant scientific community.” Restivo v.

Hessemann, 846 F.3d 547, 575–576 (2d Cir. 2017) (internal quotation marks and citations

omitted). The reliability inquiry is a “flexible one,” Daubert, 509 U.S. at 594, and the factors to

be considered “depend[] upon the particular circumstances of the particular case at issue,”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150 (1999). “In undertaking this flexible

inquiry, the district court must focus on the principles and methodology employed by the expert,

without regard to the conclusions the expert has reached or the district court’s belief as to the

correctness of those conclusions.” Amorgianos v. Natl. R.R. Passenger Corp., 303 F.3d 256, 266

(2d Cir. 2002). “Thus, when an expert opinion is based on data, a methodology, or studies that

are simply inadequate to support the conclusions reached, Daubert and Rule 702 mandate the

exclusion of that unreliable opinion testimony.” Id. In other words, “[a] court may conclude that

there is simply too great an analytical gap between the data and the opinion proffered.” Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). “Frequently, though, ‘gaps or inconsistencies in

the reasoning leading to [the expert’s] opinion . . . go to the weight of the evidence, not to its

admissibility.’” Restivo, 846 F.3d at 577 (quoting Campbell ex rel. Campbell v. Metro. Prop. &

Cas. Ins. Co., 239 F.3d 179, 186 (2d Cir. 2001)).

IV.    DISCUSSION

       The Court examines in turn each of Defendants’ challenges to Plaintiffs’ experts.

       A. Dr. Andy Lopez-Williams

       Dr. Lopez-Williams “was retained as an expert in this case to conduct a forensic

evaluation of G.F. to determine G.F.’s current and future level of functioning.” Opp. at 3.

Defendants raise three challenges to Dr. Lopez-Williams’ testimony and report: (1) his opinions


                                                  3
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 4 of 11




are contradicted by his own agency’s prior Applied Behavioral Analysis (“ABA”) service

recommendations1; (2) his opinions regarding causation and damages are not supported by any

peer-reviewed literature; and (3) there is no scientific basis for him to offer any opinion regarding

G.F.’s “neuroplasticity.” Defs.’ Mem. at 8–11. The Court finds that Dr. Lopez-Williams’ opinion

and testimony is not precluded.

               1. Agency Service Recommendations

       Defendants assert, without providing any supporting case law, that Dr. Lopez-Williams’

report and testimony should be precluded because there is incompatibility between his opinion

and the prior treatment recommendations of Dr. Lopez-Williams’ own agency. Plaintiffs contend

that this argument is both contrary to the facts and the law. Opp. at 8. Specifically, they contend

that contradictions to an expert’s opinion do not warrant exclusion. Id. at 9. The Court need not

resolve whether there is a contradiction because even if there is one, that alone does not warrant

exclusion. Cf. In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d 396, 427 (S.D.N.Y. 2016)

(“To whatever extent Defendants’ public or internal statements conflict with its experts’ opinions

or its litigation positions in these cases, that will be a problem for Defendants that Plaintiffs may

exploit via cross-examination and argument.”); see also Miller v. Pfizer Inc., No. 99-2326-KHV,

2000 WL 968792, at *2 (D. Kan. June 26, 2000) (“Defendant also complains that Dr.



       1
           Defendants also claim that Dr. Lopez-Williams’ “opinions will not assist the jury in
understanding any issues that are relevant to Plaintiff’s Section 504 claim and his report and
testimony should be excluded on this basis.” Defs.’ Mem. at 9. In light of the Court’s recent
decision, August 2021 Memorandum-Decision and Order, granting Plaintiffs’ motion for
summary judgment in part and denying Defendants’ cross-motion for summary judgment in its
entirety, the Court cannot conclude that the opinion is irrelevant to the Section 504 claims. After
carefully reviewing the expert report, the Court is satisfied that Dr. Lopez-Williams will assist
the jury in this case.

                                                  4
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 5 of 11




Silverman’s opinion that Zoloft is associated with suicide contradicts statements which he has

made in certain published works. This does not make his current opinion inadmissible.

Defendant can sufficiently point out any contradictions on cross-examination.”) (citing Daubert,

509 U.S. at 596)).

               2. No Peer-Reviewed Literature

       Defendants next assert, again without citing any case law, that there is no peer-reviewed

research to support Dr. Lopez-Williams’ opinions regarding causation and damages. Defendants’

expert states in his declaration that “the essential lack of long-term follow up studies means that

the field does not yet know whether early intensive ABA treatment results in a statistically

significant likelihood of the type of optimal outcomes suggested in the complaint and by the

Plaintiffs’ experts.” See Dkt. No. 92-2 ¶ 28. The Court is reminded by the Supreme Court’s

admonition that the absence of peer-reviewed literature is only one factor to consider: “[i]t might

not be surprising in a particular case, for example, that a claim made by a scientific witness has

never been the subject of peer review, for the particular application at issue may never previously

have interested any scientist.” Kumho Tire Co., 526 U.S. at 151; see also Peerless Ins. Co. v.

Broan-NuTone LLC, No. 10-CV-0868, 2012 WL 1288196, at *2 (D. Conn. Apr. 16, 2012)

(“Though the lack of peer review of these opinions may be explored on cross examination, the

absence of peer review alone does not warrant excluding the testimony [of the experts].”).

       Moreover, Dr. Lopez-Williams highlighted a recent study concluding that early intensive

ABA treatment results in positive effects over a span of nearly ten years. See Dkt. No. 93-3 ¶ 21.

Defendants’ expert disagrees with the significance of the recent study. See Dkt. No. 99-1 ¶ 18. In




                                                 5
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 6 of 11




his report, Dr. Lopez-Williams bases his opinion on scholarly references and forensic evaluation

of G.F. See generally Lopez-Williams Report.

       Even if there is an absence of peer-reviewed literature on the long-term effects of early

intensive ABA treatment results, the Court finds, after reviewing the record and literature

provided by both parties, that Dr. Lopez-Williams’ opinion rests on a sufficiently reliable

foundation of professional studies and clinical experience. Once again, Defendants may exploit

any apparent lack of peer-reviewed literature on cross-examination.

               3. Neuroplasticity

       Finally, Defendants assert that there is no scientific basis for Dr. Lopez-Williams to offer

any opinions regarding G.F.’s neuroplasticity. Plaintiffs, on the other hand, frame Defendants’

argument as a disagreement amongst experts. Opp. at 13. The Court finds that Dr. Lopez-

Williams’ opinions regarding neuroplasticity should not be excluded.

       This case is complicated by the fact that both experts acknowledge that it is not

scientifically possible to measure one’s neuroplasticity and Dr. Lopez-Williams never measured

G.F.’s neuroplasticity. Defs.’ Mem. at 10–11. Even though neuroplasticity is currently not

objectively verifiable, the Advisory Committee to Rule 702 recognized:

               Some types of expert testimony will be more objectively verifiable,
               and subject to the expectations of falsifiability, peer review, and
               publication, than others. Some types of expert testimony will not rely
               on anything like a scientific method, and so will have to be evaluated
               by reference to other standard principles attendant to the particular
               area of expertise.

Fed. R. Evid. 702, Advisory Comm. Notes (emphasis added).




                                                 6
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 7 of 11




       In his report, Dr. Lopez-Williams noted that “[p]ractice parameters for children with

Autism Spectrum Disorder highlight the importance of intervention to begin as early as possible

in development when a child is diagnosed with Autism Spectrum Disorder” and “[t]his emphasis

on early intervention is driven by the evidence regarding critical periods of neuroplasticity and

the associated gains that are largely limited to such critical periods.” See Lopez-Williams Report

at 7. In this case, the scientific impossibility of measuring neuroplasticity should not preclude

expert testimony, especially since Defendants cite no case law for that proposition and Dr.

Lopez-Williams’ report cites to one scholarly paper confirming that there are indeed critical

periods of neuroplasticity. See id. at 9 (listing “Autism as the early closure of a neuroplastic

critical period normally seen in adolescence” by Berger, J.M., Rohn, T.T., & Oxford, J.T as a

citation); see also United States v. Bonds, 12 F.3d 540, 558 (6th Cir. 1993) (“Daubert requires

only scientific validity for admissibility, not scientific precision.”). Thus, questions about G.F.’s

neuroplasticity go more to the weight than to the admissibility of the evidence, which Defendants

can explore on cross-examination.

       B. Dr. Alison Schonwald

       Dr. Schonwald “was retained as an expert in this case to provide expert opinions related

to G.F.’s developmental disorder and treatment in the context of her training and experience in

Developmental Behavioral Pediatrics.” Opp. at 3–4. Defendants raise slightly different

challenges to Dr. Schonwald’s testimony and report: (1) conclusions regarding G.F.’s long-term

prognosis are not offered with a reasonable degree of scientific certainty; and (2) similar to Dr.

Lopez-Williams, there is no scientific basis to offer expert opinions regarding G.F.’s




                                                  7
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 8 of 11




“neuroplasticity.” Defs.’ Mem. at 11–13. The Court excludes only the portion of Dr.

Schonwald’s opinion and testimony that discusses G.F.’s long-term prognosis.

               1. Long-Term Prognosis

       Dr. Schonwald opined the following in her report:

               In my career, I have evaluated and diagnosed children around the
               same age as [G.F.] whose autism was severe, who then received 20-
               40 hours of ABA therapy each week and returned to see me with
               remarkable gains in communication and learning. I have had patients
               who present as [G.F.] did at a very young age, received intensive
               intervention, and became functional young adults with relationships
               and jobs. It is possible that [G.F.’s] trajectory would have been far
               more reassuring had he received intensive ABA as soon as possible
               after his diagnosis was made, and according to best practice
               standards.

See Schonwald Report at 14 (emphasis added).

       Defendants argue that Dr. Schonwald’s opinion is speculative, and to the extent that the

opinion is any more concrete, Defendants contend that “there is no peer-reviewed literature that

provides any evidence regarding the probable long term (e.g., adult) outcomes for autistic

children who receive intensive ABA therapy compared to autistic students who do not receive

such therapy.” Defs.’ Mem. at 11–12. Plaintiffs dispute that Dr. Schonwald’s opinion is

speculative as it “relates directly to her experience with the relevant populations, the treatment

recommended, and the literature in support thereof.” Opp. at 16. The Court agrees with

Defendants and need not reach their alternative argument.

       “Opinions merely expressing ‘possibilities’ do not suffice to support the admissibility of

expert testimony.” Soldo v. Sandoz Pharms. Corp., 244 F. Supp. 2d 434, 526 (W.D. Pa. 2003).

Dr. Schonwald’s assertions that she had similar patients to G.F. who benefitted from early,



                                                  8
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 9 of 11




intensive ABA therapy does not support that G.F. would have also benefitted from early,

intensive ABA therapy. See Saldana v. Kmart Corp., 260 F.3d 228, 234 (3d Cir.2001) (“the mere

possibility that something occurred in a particular way is not enough, as a matter of law, for a

jury to find it probably happened that way”); see also Dunn v. Sandoz Pharms. Corp., 275 F.

Supp. 2d 672, 681 (M.D.N.C. 2003) (“Dr. Kulig’s assertion that because bromocriptine is an

ergot alkaloid and may behave like other ergot alkaloids and cause vasoconstriction simply does

not support the proposition that Parlodel causes stroke in postpartum women.”) (emphasis in

original). Thus, the Court excludes the portions of Dr. Schonwald’s opinion and testimony

discussing G.F.’s long-term prognosis.

               2. Neuroplasticity

       As with Dr. Lopez-Williams, Defendants attempt to preclude Dr. Schonwald from

offering any expert testimony on neuroplasticity. For largely the same reasons described in

Section IV(A)(3), Dr. Schonwald is not precluded in this regard and Defendants can explore the

issue of G.F.’s neuroplasticity on cross-examination.

       C. Dr. Kenneth Reagles

       Dr. Reagles was retained as an expert to calculate G.F.’s economic losses. Opp. at 4.

Plaintiffs admit that Dr. Reagles relied on Dr. Schonwald’s opinions. See id. at 17 (“Dr. Reagles

relied on the opinions of Dr. Lopez-Williams and Dr. Schonwald and rendered his own expert

opinion within the realm of his expertise about Plaintiff G.F.’s future earnings potential and other

economic damages.”). Now that Dr. Schonwald’s opinion and testimony discussing G.F.’s long-

term prognosis is precluded and Dr. Reagles depended on this opinion, the Court must similarly

preclude Dr. Reagles’ report. See In re M/V MSC FLAMINIA, No. 12-CV-8892, 2017 WL


                                                 9
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 10 of 11




3208598, at *5 (S.D.N.Y. July 28, 2017) (“experts may rely on one another, but they may only do

so if the requisite standards for reliability are met each step of the way. If one expert’s opinions

are built upon a foundation laid by another, reliability of the latter requires reliability of the

former.”) (footnote omitted); see also McNamara v. Kmart Corp., 380 F. App’x 148, 154 (3d Cir.

2010) (“Because McKenzie was not permitted to testify about these expenses, Johnson’s

testimony, which was dependent on McKenzie’s, was also properly excluded.”).

         “On balance, and in consideration of its due process rights, the [C]ourt is loathe to leave

[Plaintiffs] stripped of any damages expert testimony whatsoever.” Dynetix Design Sols., Inc. v.

Synopsys, Inc., No. 11-CV-05973, 2013 WL 4538210, at *5 (N.D. Cal. Aug. 22, 2013). Because

of this, the Court will permit Plaintiffs the opportunity to offer a new expert report on damages.

Id. Although there is currently no scheduled trial date, Plaintiffs shall tender any such report on

or before October 16, 2021 in accordance with the guidance in this Memorandum-Decision and

Order.

V.       CONCLUSION

         Accordingly, it is hereby:

         ORDERED, that Defendants’ motion to preclude (Dkt. No. 92) is GRANTED in part

and DENIED in part. The portions of Dr. Schonwald’s opinion and testimony discussing G.F.’s

long-term prognosis are EXCLUDED, and Dr. Reagles’ opinion and testimony is EXCLUDED.

The rest of Dr. Schonwald’s testimony and Dr. Lopez-Williams’ opinion and testimony may

proceed; and it is further




                                                   10
     Case 5:18-cv-00594-LEK-ATB Document 101 Filed 09/16/21 Page 11 of 11




        ORDERED, that Plaintiffs can submit a new expert report on damages on or before

October 16, 2021 in accordance with the guidance in this Memorandum-Decision and Order;

and it is further

        ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:          September 16, 2021
                Albany, New York




                                              11
